Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 1 of 26 PageID #: 12




              Exhibit C
             Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 2 of 26 PageID #: 13




                                UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

JACQUELYN L. GRAGG,                                    §
                                                       §
                Plaintiff,                             §
                                                       §
v.                                                     §
                                                         CIVIL ACTION NO. _______
                                                       §
THE STANDARD FIRE INSURANCE                            §
COMPANY,                                               §
                                                       §
                Defendant.                             §


                                INDEX OF STATE COURT MATERIALS

                Pursuant to Local Rule CV-81(c)(2), Defendant The Standard Fire Insurance Company

provides this list of all pleadings that assert causes of action, answers to such pleadings, and

process and orders served on it.

C-1             02/08/2019   Civil Case Information Sheet

C-2             02/08/2019   Request for Citation

C-3             02/08/2019   Plaintiff’s Original Petition

C-4             02/13/2019   Citation

C-5             02/19/2019   Affidavit of Service

C-6             03/07/2019   Defendant The Standard Fire Insurance Company’s Original Answer




INDEX OF STATE COURT MATERIALS
[772572V1]
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 3 of 26 PageID #: 14




          Exhibit C-1
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 4 of 26 PageID #: 15
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 5 of 26 PageID #: 16




          Exhibit C-2
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 6 of 26 PageID #: 17
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 7 of 26 PageID #: 18




          Exhibit C-3
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 8 of 26 PageID #: 19
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 9 of 26 PageID #: 20
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 10 of 26 PageID #: 21
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 11 of 26 PageID #: 22
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 12 of 26 PageID #: 23
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 13 of 26 PageID #: 24
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 14 of 26 PageID #: 25
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 15 of 26 PageID #: 26




          Exhibit C-4
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 16 of 26 PageID #: 27
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 17 of 26 PageID #: 28
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 18 of 26 PageID #: 29




          Exhibit C-5
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 19 of 26 PageID #: 30
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 20 of 26 PageID #: 31
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 21 of 26 PageID #: 32
Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 22 of 26 PageID #: 33




          Exhibit C-6
     Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 23 of 26Filed:
                                                                 PageID 3/7/2019
                                                                            #: 3410:58 AM
                                                                                Teresia Coker
                                                                                District Clerk
                                                                                Anderson County, Texas
                                                                                Teresa Woodall
                                CAUSE NO. DCCV19-0791-349

JACQUELYN L. GRAGG,                           §         IN THE DISTRICT COURT
                                              §
         Plaintiff,                           §
                                              §
v.                                            §
                                              §         349TH JUDICIAL COURT
THE STANDARD FIRE INSURANCE                   §
COMPANY,                                      §
                                              §
        Defendant.                            §         ANDERSON COUNTY, TEXAS

             DEFENDANT THE STANDARD FIRE INSURANCE COMPANY’S
                             ORIGINAL ANSWER

        In response to Plaintiff’s Original Petition (the “Petition”), Defendant The Standard Fire

Insurance Company (“Standard Fire” or “Defendant”), file its Original Answer thereto.


                                                  I.

                                      GENERAL DENIAL

        Defendant denies all and singular the allegations contained in the Petition and demands

strict proof thereof.


                                                  II.

                                  ADDITIONAL DEFENSES

        1.      Defendant denies that all conditions precedent to Plaintiff’s claims for recovery

have occurred or been met, and they have not been waived.

        2.      Coverage is precluded to the extent Plaintiff seeks reimbursement for the

replacement cost value of property, which has not been repaired or replaced.

        3.      Coverage is excluded by the exclusion for a loss “caused by or resulting from

freezing if you have not used reasonable care to: (1) Maintain heat in the building.”




DEFENDANT’S ORIGINAL ANSWER                                                                 PAGE 4
   Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 24 of 26 PageID #: 35



         4.    Coverage is precluded to the extent Plaintiff seeks reimbursement for replacement

cost without deduction for depreciation exceeding the smallest of the following: “(1) the limit of

liability under this policy applicable to the damaged or destroyed building structure(s); (2) the cost

to repair or replace that part of the building structure(s) damaged, with material of like kind and

quality and for the same use and occupancy on the same premises; or (3) the amount actually and

necessarily spent to repair or replace the damaged building structure(s).”

         5.    Coverage is precluded to the extent Plaintiff seeks reimbursement for replacement

cost of personal property and wall to wall carpeting, for which coverage is limited to: (1) the actual

cash value at the time of loss determined with proper deduction for depreciation; or (2) the cost to

repair or replace the damaged property with material of like kind and quality, with proper

deduction for depreciation; or (3) the specified liability limit of the policy.

         6.    Some or all of Plaintiff’s claims may be excluded by breach of policy requirements

and/or conditions in the Policy, including the insured’s duties after loss, such as the failure to

protect the property from further damage or make reasonable and necessary repairs to protect the

property.

         7.    Coverage may be excluded in part by the Ordinance or Law exclusion or the

limitation for Building Ordinance or Law extension, for which no coverage is available if repairs

are not made “as soon as reasonably possible after the loss or damage, not to exceed 365 days after

loss unless you have requested in writing that this time limit be extended for an additional 180

days.”

         8.    Plaintiff’s claims may be barred in part by the exclusion for “Fungi”, Other

Microbes or Rot and/or limited to the $5,000 sub-limit for Limited “Fungi”, Other Microbes or




DEFENDANT’S ORIGINAL ANSWER                                                                     PAGE 4
   Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 25 of 26 PageID #: 36



Rot Remediation extension if all “reasonable means were used to save and preserve the property

at the time of and after the covered loss.”

        9.       Plaintiff’s claims may be barred in whole or in part by the exclusion for Settling,

Cracking, Bulging, Shrinkage or Expansion of Specific Property.

        10.      Plaintiff has failed to mitigate her damages.

        11.      Plaintiff’s claims are subject to the deductible of the insurance policy at issue, as

well as the limits therein.

        12.      All or a portion of Plaintiff’s claims were caused by the negligence and/or

comparative responsibility of Plaintiff, persons acting on Plaintiff’s behalf and/or under Plaintiff’s

direction or control, and/or third parties over which Defendant had no control.

        13.      Standard Fire reserves the right to invoke appraisal.

        14.      Defendant is entitled to a credit or offset for all amounts previously paid by any

other insurer.

        15.      Plaintiff has failed to state a claim.

        16.      Plaintiff’s exemplary damages claims are barred in whole or in part by the Due

Process Clause and the Excessive Fines Clause of the United States Constitution, Chapter 41 of

the Texas Civil Practice & Remedies Code, or any other applicable law.

        WHEREFORE, PREMISES CONSIDERED, Defendant The Standard Fire Insurance

Company prays that Plaintiff takes nothing by this suit, and that Defendant goes hence and recover

costs on its behalf expended.




DEFENDANT’S ORIGINAL ANSWER                                                                     PAGE 4
  Case 6:19-cv-00090 Document 1-3 Filed 03/13/19 Page 26 of 26 PageID #: 37



                                              Respectfully submitted,


                                              /s/ Wm. Lance Lewis
                                              WM. LANCE LEWIS
                                              State Bar No. 12314560
                                              ALISSA PUCKETT
                                              State Bar No. 24056886
                                              QUILLING, SELANDER, LOWNDS, WINSLETT
                                              & MOSER, P.C.
                                              2001 Bryan Street, Suite 1800
                                              Dallas, Texas 75201
                                              (214) 871-2100 (Phone)
                                              (214) 871-2111 (Fax)
                                              llewis@qslwm.com
                                              apuckett@qslwm.com

                                              ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of this Original Answer has been furnished
to counsel of record as provided below, via electronic mail, in accordance with the Texas Rules
of Civil Procedure, this 7th day of March 2019:

       Philip M. Lindquist
       T. Blake Edwards
       Robert J. Wood, Jr.
       Lindquist Eisenberg LLP
       5700 West Plano Parkway, Suite 3400
       Plano, Texas 75093
       phil@le-llp.com
       blake@mylawteam.com
       robert@mylawteam.com




                                               /s/ Wm. Lance Lewis
                                              Wm. Lance Lewis / Alissa Puckett




DEFENDANT’S ORIGINAL ANSWER                                                                   PAGE 4
